Action to recover damages for breach of a contract to convey real property. Appeal by defendant from an order granting plaintiffs’ motion for summary judgment, pursuant to rule 113 of the Rules of Civil Practice. Order unanimously affirmed, with $10 costs and disbursements. Appeal by defendant from an order granting plaintiffs’ motion to strike out three affirmative defenses and a counterclaim as insufficient in law, pursuant *829to rule 109 of the Rules of Civil Practice. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.